            CASE 0:20-cv-02371-SRN-HB Doc. 1 Filed 11/23/20 Page 1 of 15




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



WARREN RANCOUR,                              Case No.: 0:20-cv-02371

                     Plaintiff,
                                             COMPLAINT AND
v.                                           DEMAND FOR JURY TRIAL

EXPERIAN INFORMATION
SOLUTIONS, INC., and TRANS UNION                1. FCRA, 15 U.S.C. §1681 et seq.
LLC,

                     Defendants.




       NOW COMES Plaintiff Warren Rancour, ("Plaintiff"), by counsel, alleging

violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. against

Defendants Experian Information Solutions, Inc. (“Experian”) and Trans Union LLC

(“Trans Union”):

                                     INTRODUCTION

       1.      Plaintiff’s Complaint arises from violations of the Fair Credit Reporting

Act (“FCRA”), 15 U.S.C. §1681 et seq. by Defendants. Plaintiff contends Defendants

failed to follow reasonable procedures to assure maximum possible accuracy in the

preparation of Plaintiff’s consumer reports, and consequently reported inaccurate

information about Plaintiff.




                                            1
            CASE 0:20-cv-02371-SRN-HB Doc. 1 Filed 11/23/20 Page 2 of 15




                                JURISDICTION AND VENUE

       2.      This Court has federal question jurisdiction because this action arises out of

violations of federal law. 28 U.S.C. § 1331. Jurisdiction is also proper pursuant to 15

U.S.C. §1681p (FCRA) (permitting actions to enforce liability in an appropriate United

States District Court).

       3.      Venue in the District of Minnesota is proper pursuant to 28 U.S.C. § 1391

because Defendants regularly transact business within this District, is otherwise subject to

personal jurisdiction in this District, and a substantial part of the events giving rise to the

claims occurred in this District.

                                            PARTIES

       4.      Plaintiff incorporates herein by reference all of the above paragraphs of this

Complaint as though fully set forth at length herein.

       5.      Plaintiff is a natural person who resides in the city of South Saint Paul in

Dakota County Minnesota.

       6.      Plaintiff is a “consumer” as defined by the FCRA, 15 U.S.C. §1681a(c).

       7.      Defendant Experian is a credit reporting agency, as defined in 15 U.S.C. §

1681a(f)). On information and belief, Experian is regularly engaged in the business of

assembling, evaluating, and disbursing information concerning consumers for the

purpose of furnishing consumer reports, as defined in 15 U.S.C. § 1681a(d), to third

parties. Experian’s principal place of business is located at 475 Anton Boulevard, Costa

Mesa, California 92626.



                                              2
            CASE 0:20-cv-02371-SRN-HB Doc. 1 Filed 11/23/20 Page 3 of 15




       8.      Defendant Trans Union is a credit reporting agency, as defined in 15 U.S.C.

§ 1681a(f)). Upon information and belief, Trans Union is regularly engaged in the

business of assembling, evaluating, and disbursing information concerning consumers for

the purpose of furnishing consumer reports, as defined in 15 U.S.C. § 1681a(d), to third

parties. Trans Union’s principal place of business is located at 555 West Adams Street,

Chicago, Illinois 60661. Trans Union can be served through its registered agent Prentice

Hall Corporation, located at 801 Adlai Stevenson Drive, Springfield, Illinois 62703.

       9.      During all time pertinent to this Complaint, Defendants were authorized to

conduct business in the State of Minnesota and conducted business in Minnesota on a

routine and systematic basis.

       10.     Defendants regularly engage in the business of assembling, evaluating, and

disbursing information concerning consumers for the purpose of furnishing consumer

reports, as defined in 15 U.S.C. § 1681a(d), to third parties. Defendants regularly furnish

consumer reports to third parties for monetary compensation, fees and other dues, using

means and facilities of interstate commerce, and is therefore a “consumer reporting

agency,” as defined by 15 U.S.C. §1681a(f) of the FCRA.

       11.     During all time pertinent to this Complaint, Defendants acted through

authorized agents, employees, officers, members, directors, heirs, successors, assigns,

principals, trustees, sureties, subrogees, representatives, and/or insurers.

       12.     Any violation by Defendants was not in good faith, was knowing,

negligent, willful, and/or intentional, and Defendants did not maintain procedures

reasonably adapted to avoid any such violation.

                                              3
          CASE 0:20-cv-02371-SRN-HB Doc. 1 Filed 11/23/20 Page 4 of 15




                                  FACTUAL ALLEGATIONS

       13.    Plaintiff incorporates herein by reference all of the above paragraphs of this

Complaint as though fully set forth at length herein.

       14.    Defendants report consumer information about Plaintiff and other

consumers through the sale of consumer reports (credit reports).

       15.    Defendants’ credit reports generally contain the following information: (i)

Header/Identifying Information: this section generally includes the consumer’s name,

current and prior addresses, date of birth, and phone numbers; (ii) Tradeline Information:

this section pertains to consumer credit history, and includes the type of credit account,

credit limit or loan amount, account balance, payment history, and status; (iii) Public

Record Information: this section typically includes public record information, such as

bankruptcy filings; and (iv) Credit Inquiries: this section lists every entity that has

accessed the consumer’s file through a “hard inquiry” (i.e., consumer-initiated activities,

such as applications for credit cards, to rent an apartment, to open a deposit account, or

for other services) or “soft inquiry” (i.e., user-initiated inquiries like prescreening).

       16.    Defendants gain access to consumer information from various sources,

including furnishers who provide consumer information to Defendants, and information

Defendants independently source themselves or through third party providers/vendors or

repositories, including computerized reporting services like PACER.

       17.    The information reported by Defendants contribute to consumer

creditworthiness, including their FICO Scores, which are calculated using information

contained in Defendants’ consumer credit reports.

                                               4
            CASE 0:20-cv-02371-SRN-HB Doc. 1 Filed 11/23/20 Page 5 of 15




       18.     The vast majority of financial services lenders (e.g., banks, creditors,

lender) rely upon credit reports, FICO Scores and other proprietary third-party algorithms

– “scoring” models – to interpret the information in a credit report.

       19.     These algorithms use variables or “attributes” derived from the credit report

to calculate a “credit score,” which ultimately determines consumer creditworthiness.

       20.     FICO Scores factor the following: Payment history (35%); Amount of debt

(30%); Length of credit history (15%); New credit (10%); and Credit mix (10%).

       21.     Payment history refers to whether a consumer has paid his or her bills in the

past, and whether these payments have been timely, late or missed.

       22.     The more severe, recent, and frequent late payments are, the greater the

harm to the FICO Score.

       23.     In factoring the severity of delinquent payments, a FICO Score considers

how late the payment continues to be, how much is owed, how recently this occurred, and

how many delinquent accounts exist. However, once a delinquent account has been

remedied the longer the account stays current the more a consumer’s FICO Score should

increase.

       24.     Defendants obtained and reported Plaintiff’s consumer bankruptcy

information in both the Public Records section of his consumer credit report, as well as

individual account tradelines.

       25.     Defendants had notice of Plaintiff’s bankruptcy discharge through

independent collection of consumer information as well as from information furnished by

tradeline furnishers. Defendants reported Plaintiff’s bankruptcy filing and/or discharge in

                                             5
         CASE 0:20-cv-02371-SRN-HB Doc. 1 Filed 11/23/20 Page 6 of 15




the public record section of their credit reports, as well as in individual account

tradelines.

       26.    Defendants are well aware that the effect of a discharge Order in a Chapter

7 Bankruptcy is to discharge all statutorily dischargeable debts other than those that have

been reaffirmed in a reaffirmation agreement or successfully challenged in an adversary

proceeding.

       27.    Information regarding whether a debt has been reaffirmed or successfully

challenged through an adversary proceeding is retrievable from the same sources

Defendants obtain the bankruptcy case information, as well as from information provided

to Defendants from furnishers of account/tradeline information.

       28.    Rather than following reasonable procedures to assure maximum possible

accuracy, Defendants reports information regarding pre-bankruptcy debts even if that

information ignores or contradicts information already known by Defendants,

information provided by furnishers of account/tradeline information, or information

contained in public court records that Defendants have obtained through its independent

efforts, or could easily obtain through reasonably available public records.

       29.    Defendants are on continued notice of their inadequate post-bankruptcy

reporting procedures, including inaccurate balances, and account and payment statuses,

through the thousands of lawsuits and FTC and Consumer Financial Protection Bureau

complaints filed against it for its inaccurate reporting following a Chapter 7 discharge.

       30.    In or around July 2015, Plaintiff obtained a vehicle with AmeriCredit/GM

Financial.

                                             6
          CASE 0:20-cv-02371-SRN-HB Doc. 1 Filed 11/23/20 Page 7 of 15




       31.     Subsequently, Plaintiff fell on hard times and could no longer afford to pay

for the vehicle.

       32.     In or around June 2016, Plaintiff Voluntarily surrendered the vehicle.

       33.     Plaintiff filed for Chapter 7 Bankruptcy in October 2016 in the United

States Bankruptcy Court for the District of Minnesota, case no. 16-33315.

       34.     There were no objections during Plaintiff’s Chapter 7 Bankruptcy, or

proceedings to declare any debt “non-dischargeable” pursuant to 11 U.S.C. § 523 et seq.

There were also no requests for relief from the “automatic stay” codified at 11 U.S.C.

§362 et seq. while the Plaintiff’s Bankruptcy was pending to pursue the Plaintiff on any

personal liability for listed debts.

       35.     Accordingly, Plaintiff received an Order of Discharge, discharging his

personal liability on the dischargeable debts on January 23, 2017.

       36.     Upon information and belief, following Plaintiff’s Chapter 7 Bankruptcy,

Defendants prepared one or more credit reports concerning Plaintiff. Defendant reported

Plaintiff’s Chapter 7 Bankruptcy case information, including the case number, court,

filing date, and discharge date.

       37.     Defendants also reported Plaintiff’s credit history, including names of

credit accounts, account numbers, account types, responsibility for the account (i.e.,

individual or joint accounts), the date the accounts were opened, status, and the date of

the last status update.

       38.     For accounts included in Plaintiff’s Chapter 7 Bankruptcy, including

collection accounts, Defendants are generally required to report the status of these debts

                                             7
            CASE 0:20-cv-02371-SRN-HB Doc. 1 Filed 11/23/20 Page 8 of 15




as discharged through bankruptcy, unless the furnishers provide information showing that

a debt was excludable from discharge.

       39.     Nevertheless, Defendants continued to report one or more accounts

inaccurately, with several late payments between the time the bankruptcy petition was

filed and when Plaintiff received the discharge, instead of accurately reporting the status

of this pre-petition debt as included in or discharged in Chapter 7 Bankruptcy with a $0

balance.

       40.     In or around September 2019, Plaintiff purchased a new home.

       41.     Thereafter, Plaintiff’s home insurance provider, nonparty Progressive

Corporation (“Progressive”) advised Plaintiff that his roof would was bad and must be

replaced.

       42.     Progressive also informed Plaintiff they would cancel his insurance policy

by December 8, 2020, if Plaintiff did not replace his roof by then.

       43.     Plaintiff sought insurance from other providers, like Insurance Brokers of

Minnesota, and was similarly told his roof must be replaced to obtain coverage.

       44.     Accordingly, Plaintiff applied for a home improvement loan with Heartland

Credit Union (“Heartland”) as Plaintiff could not afford to repair his roof without a loan.

       45.     Heartland advised Plaintiff his application for a home improvement loan

was denied because the reporting of his AmeriCredit/GM Financial Account,

(“Account”) account no. 017104XXXX opened in July 2015 on his credit reports.

       46.     Experian was reporting the Account inaccurately.



                                             8
          CASE 0:20-cv-02371-SRN-HB Doc. 1 Filed 11/23/20 Page 9 of 15




        47.   Experian reported the Account as Voluntarily Surrendered with a Balance

of $5,284.

        48.   Experian began reporting the Account as Voluntarily Surrendered in June

2016.

        49.   The Account was included in Plaintiff’s bankruptcy and discharged on

January 23, 2017.

        50.   Trans Union also reported the Account inaccurately.

        51.   Trans Union was reporting the Account with a Balance of $5,284, an

account Condition of “Derogatory”, and Remarks “Voluntary repossession”.

        52.   Defendant’s reporting was inaccurate and remained inaccurate. Defendants

reported an outstanding balance when the balance was in fact $0, and also reported an

inaccurate status of the account/debt despite their knowledge that Plaintiff’s bankruptcy

discharged that debt.

        53.   Notably, the other national consumer reporting agencies Equifax did not

inaccurately report the Account, as Experian and Trans Union did.

        54.   Upon information and belief, and in the alternative, Defendants also had

notice of AmeriCredit/GM Financial’s unreliable procedures to properly update the

reporting of pre-Chapter 7 debt upon discharge of a bankruptcy, and may therefore have

reported information contradicted by Defendants’ own records and knowledge of

Plaintiff’s bankruptcy discharge.




                                           9
         CASE 0:20-cv-02371-SRN-HB Doc. 1 Filed 11/23/20 Page 10 of 15




       55.    Defendants are inaccurately reporting that Plaintiff owes money on the

discharged    Account, and     also report   inaccurate    statuses   of the Account, thereby

damaging his credit utilization.

       56.    Defendants inaccurately reported the status of these debts, even though the

debts are in fact discharged, Plaintiff is no longer personally liable for the debts, and

Defendants have actual knowledge Plaintiff filed for and received a Chapter 7

Bankruptcy discharge.

       57.    Consequently, Plaintiff suffers damages, including credit harm, loss of

credit opportunity, credit denials, and other financial harm.          Plaintiff also suffers

interference with daily activities, as well as emotional distress, including, without

limitation, emotional and mental anguish, humiliation, stress, anger, frustration, shock,

embarrassment, and anxiety.

       58.    Upon information and belief, Plaintiff applied for and was denied credit for

a home improvement loan due to Defendant’s inaccurate reporting which was published

to each creditor in their review of Plaintiff’s application.

                                            COUNT I
                          Violations of the FCRA, 15 U.S.C. § 1681e(b)

       59.    Plaintiff incorporates herein by reference all of the above paragraphs of this

Complaint as though fully set forth herein at length.

       60.    The United States Congress has found that the banking system is dependent

upon fair and accurate credit reporting. Inaccurate credit reports directly impair the




                                              10
         CASE 0:20-cv-02371-SRN-HB Doc. 1 Filed 11/23/20 Page 11 of 15




efficiency of the banking system, and unfair credit reporting methods undermine the

public confidence, which is essential to the continual functioning of the banking system.

       61.    Congress enacted the FCRA to ensure fair and accurate reporting, promote

efficiency in the banking system, and protect consumer privacy.

       62.    The FCRA seeks to ensure consumer reporting agencies exercise their

grave responsibilities with fairness, impartiality, and a respect for the consumer's right to

privacy because consumer reporting agencies have assumed such a vital role in

assembling and evaluating consumer credit and other consumer information.

       63.    The FCRA requires consumer reporting agencies like Defendants to follow

reasonable procedures to assure maximum possible accuracy of consumer information.

       64.    Defendants negligently and/or willfully violated 15 U.S.C. § 1681e(b) by

failing to use reasonable procedures to assure maximum possible accuracy of information

pertaining to discharged debts that arose prior to and were included in the consumer’s

bankruptcy.    Defendants also report inaccurate information when that information is

contradicted by information known by Defendants, reported to Defendants, or reasonably

available to Defendants.

       65.    Consequently, Defendants routinely report inaccurate, and materially

misleading information about Plaintiff, without verifying the accuracy of this

information, or updating this information as required by § 1681(e)(b) when Defendants

possess information inconsistent with the reported information, and possess information

establishing that the reported information is in fact inaccurate.



                                             11
         CASE 0:20-cv-02371-SRN-HB Doc. 1 Filed 11/23/20 Page 12 of 15




       66.    Defendants possess information from which they know the reported

information is inaccurate, as Defendants include the date the consumer filed bankruptcy,

know whether the consumer obtained a bankruptcy discharge from their own affirmative

efforts to procure this information or from tradeline furnishers, and also know the date

the inaccurate tradeline account/debt arose or was otherwise opened by the consumer.

       67.    Defendants knew or should have known of their obligations under the

FCRA, especially pertaining to discharged debts. These obligations are well established

by the plain language of the FCRA, in promulgations of the Federal Trade Commission,

well-established case law, and in prior cases involving Defendants from which

Defendants are on notice of their unreasonable procedures.

       68.    Defendants have obtained or has available substantial written materials that

apprised Defendants of duties and obligations mandated by the FCRA, including where

consumers file for Chapter 7 Bankruptcy.

       69.    Defendants are well aware that the effect of a discharge Order in a no asset

Chapter 7 Bankruptcy is to discharge all statutorily dischargeable debts other than those

that have been reaffirmed in a reaffirmation agreement or successfully challenged in an

adversary proceeding.

       70.    Defendants regularly conduct voluntary public records searches with the

intention of including bankruptcy information on the credit reports it sells to other parties.

       71.    Defendants voluntarily conducted public records searches and obtained

information about Plaintiff’s bankruptcy filing and bankruptcy discharge to report this

information in their consumer credit reports.

                                             12
         CASE 0:20-cv-02371-SRN-HB Doc. 1 Filed 11/23/20 Page 13 of 15




       72.    The diligence Defendants exercise in recording consumer bankruptcy

filings is not replicated in Defendants’ reporting of the effect of the bankruptcy upon

consumer debts, including the bankruptcy discharge.

       73.    Despite knowledge of their legal obligations, Defendants acted willfully in

consciously breaching known duties and deprived Plaintiff of her rights under the FCRA.

       74.    Defendants violated 15 U.S.C. § 1681e(b) by failing to use reasonable

procedures to ensure maximum possible accuracy of Plaintiff’s consumer disclosure.

       75.    Defendants possess information from which Defendants should know the

reported information is inaccurate, as Defendants include the date the consumer filed

bankruptcy, whether the consumer obtained a bankruptcy discharge, as well as the date

the inaccurate tradeline account/debt arose or was otherwise opened by the consumer.

       76.    Defendants are also on notice from other account tradelines reported by

Defendants that indicate those accounts were included in/discharged in bankruptcy.

       77.    Defendants are well aware that discharged debts should not be reported as

late, past due, or with an outstanding balance after the debt is discharged.

       78.    In this case, the inaccurately reported debts pertain to AmeriCredit/GM

Financial debts that Defendants knew was several years old, which predated Plaintiff’s

Chapter 7 Bankruptcy, was not reaffirmed or otherwise excluded from the discharge, and

was discharged in fact by Plaintiff’s Chapter 7 Bankruptcy.

       79.    Alternatively, Defendants were negligent, entitling Plaintiff to recover

damages pursuant to 15 U.S.C. § 1681o.



                                             13
           CASE 0:20-cv-02371-SRN-HB Doc. 1 Filed 11/23/20 Page 14 of 15




       80.     Defendants’ inaccurate and negative reporting damaged Plaintiff’s

creditworthiness, as Defendants report the existence of a large debt after the filing of the

petition on accounts that were included in Plaintiff’s Chapter 7 bankruptcy.

       81.     Defendants are a direct and proximate cause, as well as a substantial factor

in causing actual damages and harm to Plaintiff, including, but not limited to, credit

denials, embarrassment, anguish, and emotional and mental pain. Consequently.

Defendants are liable for actual and statutory damages, punitive damages, attorneys’ fees,

costs, as well as other such relief permitted by 15 U.S.C. § 1681 et seq.

       82.     Plaintiff suffers damages, including credit harm, loss of credit opportunity,

credit denials, and other financial harm. Plaintiff also suffers interference with daily

activities, as well as emotional distress, including, without limitation, emotional and

mental anguish, humiliation, stress, anger, frustration, shock, embarrassment, and

anxiety.

                                 PRAYER FOR RELIEF
       WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter

judgment against Defendant for the following:

Fair Credit Reporting Act Violations

       (a)     An award of actual damages pursuant to 15 U.S.C. §§ 1681n(a)(1) or

               1681o(a)(1);

       (b)     An award of statutory damages pursuant to 15 U.S.C. §§ 1681n(a)(1) and

               1681o(a)(1);


                                             14
 CASE 0:20-cv-02371-SRN-HB Doc. 1 Filed 11/23/20 Page 15 of 15




(c)    An award of punitive damages, as allowed by the Court pursuant to 15

       U.S.C. § 1681n(a)(2),

(d)    Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1681n(a)(3)

       and § 1681o(a)(2); and

(e)    Such other and further relief as this Honorable Court may deem just and

       proper, including any applicable pre-judgment and post-judgment interest,

       and/or declaratory relief.

                               JURY DEMAND

Plaintiff hereby demands jury trial on all issues so triable.




RESPECTFULLY SUBMITTED this 23rd day of November 2020,

                                    PRICE LAW GROUP, APC

                                        By: s/Jenna Dakroub
                                        Jenna Dakroub
                                        Bar Number: 0401650
                                        Attorneys for Plaintiff, Warren Rancour
                                        Price Law Group
                                        8245 N. 85th Way
                                        Scottsdale, AZ 85258
                                        Telephone: (818) 600-5513
                                        Fax: (818) 600-5413
                                        E: jenna@pricelawgroup.com




                                      15
